 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ANTOINE LeBLANC,                          Case No. CV 16-01367-JLS (AFM)
12                      Plaintiff,
                                               ORDER ACCEPTING FINDINGS AND
13                                             RECOMMENDATIONS OF UNITED
           v.
14                                             STATES MAGISTRATE JUDGE
     CHENCONG WU, et al.,
15

16
                        Defendants.

17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
19   Recommendation of United States Magistrate Judge (“R&R”). Further, the Court
20   has engaged in a de novo review of those portions of the R&R to which plaintiff
21   has objected.
22         In his objections to the R&R, plaintiff requested that defendants provide the
23   full transcript from the deposition of board-certified urologist Alexander Liu, M.D.
24   Defendants subsequently filed that transcript (ECF No. 88-1) in response to an
25   order of the Magistrate Judge (ECF No. 87). Certain aspects of the recently-filed
26   Liu transcript are discussed below, but they do not warrant a change to the
27   recommendation of the R&R that defendants’ motion should be granted.
28
 1               Dr. Liu testified that plaintiff’s subjective symptoms were not self-
 2   contradictory based on his experience. (ECF No. 88-1 at 20.) According to Dr.
 3   Liu, a patient could have “urinary frequency and hesitation at the same time,” and
 4   that this “happens typically because of prostate or problems with the urethra.” (Id.
 5   at 20.)      This testimony does not directly dispute Dr. Wu’s testimony that he
 6   personally found plaintiff’s subjective symptoms to be self-contradictory. Instead,
 7   it reflects at most a difference in the medical opinions of two doctors.             The
 8   contradictory nature of plaintiff’s symptoms was only one factor in defendants’
 9   decision not to refer plaintiff to a urologist. It should also be noted that Dr. Liu
10   found no problems with plaintiff’s prostate (id. at 15, 17), and subsequent testing
11   revealed no problems with plaintiff’s urethra (see R&R at 10).
12               Dr. Liu testified that it would have been better for plaintiff to have seen a
13   urologist earlier, even though the lab results did not require it. (ECF No. 88-1 at
14   28.) He further testified that “It’s hard to speculate. . . . I think it is unlikely that
15   any harm would have been done, but it is certainly possible.” (ECF No. 88-1 at
16   28.) This testimony does not change the undisputed fact that plaintiff had no
17   serious objective medical issue that required a referral to a urologist. Plaintiff also
18   admits that Dr. Liu’s prescribed treatment failed to relieve his symptoms; thus, it is
19   speculative to contend that seeing a urologist earlier would have changed plaintiff’s
20   medical condition.
21               Dr. Liu testified that he does not specifically recall his examination of
22   plaintiff, but he would have reviewed any medical records that were sent with the
23   patient. (ECF No. 88-1 at 26-27.) From this testimony, it is unclear what portions
24   of plaintiff’s medical records were sent to Dr. Liu and whether Dr. Liu knew the
25   extent of plaintiff’s mental health issues. It is also unclear whether his assessment
26   of plaintiff’s subjective symptoms is based on different information than that of
27   defendants.     In any event, Dr. Liu testified that, based on plaintiff’s medical
28   records, “there’s really no reason to suspect any urological problems based on these
                                                  2
 1   negative reports.” (Id. at 27.) Accordingly, it remains undisputed that plaintiff’s
 2   medical records did not support an objective medical need for a referral to a
 3   urologist.
 4         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
 5   the Magistrate Judge is accepted and adopted; (2) defendants’ Motion for Summary
 6   Judgment is granted in favor of defendants Wu and Morris; (3) plaintiff’s claims
 7   against defendant Lewis are dismissed without leave to amend and with prejudice
 8   for failure to state a claim; and (4) Judgment shall be entered in favor of defendants.
 9

10   DATED: November 16, 2018
11

12
                                          ____________________________________
                                                JOSEPHINE L. STATON
13                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                               3
